Exhibit 10.12 R.R. DONNELLEY & SONS COMPANYDIRECTOR RESTRICTED STOCK UNIT AWARD This Restricted Stock Unit Award (“Award”) is granted as of this th day of (the “Grant Date”) by R.R.Donnelley & Sons Company, a Delaware corporation (the “Company”), to XXXXXX XXXXX (“Grantee”).This Award is made to Grantee pursuant to the provisions of the Company’s 2004 Performance Incentive Plan (the “2004 PIP”).Capitalized terms not defined herein shall have the meanings specified in the 2004 PIP. 1.Grant of Award.The Company hereby credits to Grantee XXXXX restricted stock units (the “RSUs”), subject to the restrictions and on the terms and conditions set forth herein.Grantee shall indicate acceptance of this Award by signing and returning a copy hereof. 2.Issuance of Common Stock in Satisfaction of Restricted Stock Units. (a)On the earlier of (i) the third anniversary of the Grant Date and (ii) the date the Grantee ceases to be a member of the Board of Directors of the Company (the “Board”), the number of shares of Common Stock (or, in the Company’s discretion, cash based on the fair market value of the Common Stock on the date of distribution) equal to one‑third of the RSUs (the “First Tranche RSUs”) shall be delivered to the Grantee; provided, however, that the Grantee may elect to defer the delivery of the shares of Common Stock (or cash) underlying the First Tranche RSUs until the date such Grantee ceases to be a member of the Board by delivering the Deferral Election attached hereto as Exhibit A within one year of the Grant Date.THE RIGHT TO DEFER DELIVERY OF THE SHARES UNDERLYING THE FIRST TRANCHE RSUs SHALL LAPSE IF NOT EXERCISED BY THE ONE YEAR ANNIVERSARY OF THE GRANT DATE. (b)On the date the Grantee ceases to be a member of the Board, shares of Common Stock (or, in the Company’s discretion, cash based on the fair market value of the Common Stock on the date of distribution) with respect to the remaining two‑thirds of the RSUs (the “Second Tranche RSUs”) or 100% of the RSUs if the Grantee so elects by delivery of Exhibit A, shall be delivered to the Grantee. (c)Each RSU shall be cancelled upon the issuance of a share of Common Stock (or cash) with respect thereto. 3. Fractional Shares.Any fractional shares of Common Stock that would otherwise be deliverable on the date Grantee ceases to be a member of the Board or the third anniversary of the Grant Date, as applicable, shall be paid in cash based upon the fair market value of a share of Common Stock on the date of distribution. 4.Dividends.Dividends or other distributions that are payable (other than dividends or distributions for which the record date is prior to the date hereof) during the period commencing on the date hereof and ending on the date on which no RSUs shall remain outstanding (due to issuance of shares of Common Stock (or cash) in satisfaction of RSUs pursuant to paragraph 3) on a like number of shares of Common Stock as are equal to the number of RSUs then outstanding shall be credited to a book keeping account for the Grantee.Such accounts shall be credited quarterly (beginning on the last day of the calendar quarter in which the first credit to the account was made) with an amount of interest on the balance (including interest previously credited) at an annual rate equal to the then current yield obtainable on United States government bonds having a maturity date of approximately five years.The entire amount in such account shall be paid out on the date the Grantee ceases to be a member of the Board (the “Dividend Equivalents”). 5.Rights as a Shareholder.Prior to issuance, Grantee shall not have the right to vote, nor have any other rights of ownership in, the shares of Common Stock to be issued in satisfaction of the RSUs. 6.Withholding Taxes. (a)As a condition precedent to the issuance to Grantee of any shares of Common Stock pursuant to this Award, the Grantee shall, upon request by the Company, pay to the Company such amount of cash as the Company may be required, under all applicable federal, state, local or other laws or regulations, to withhold and pay over as income or other withholding taxes (the “Required Tax Payments”) with respect to the Award and any Dividend Equivalents.If Grantee shall fail to advance the Required Tax Payments after request by the Company, the Company may, in its discretion, deduct any Required Tax Payments from any amount then or thereafter payable by the Company to Grantee. (b)
